The opinion of the court, signed by the Chief Justice and Mr. Justice Mclver, was delivered
Per Curiam.
This was a controversy without action and submitted under an agreed statement of facts, in the original jurisdiction of this court.
It involves the same question as that recently determined in the case of Jefferson Floyd et al. v. J. Wardlaw Perrin, Treasurer, ante 1, to wit: the constitutionality of a township subscription to a railroad. We think that the case of Floyd et al. v. Perrin controls this case. It is therefore only necessary here to refer to that case as authority for our finding, that the bonds in question here are “invalid, unauthorized, and void,” “and are not valid subsisting obligations of Cherokee Township, York County.” In pursuance of this finding,
It is ordered and adjudged, that the defendant, IT. A. D. Neely, as county treasurer of York County, be perpetually enjoined and restrained from paying out any of the moneys now held by him under the levy mentioned in the proceedings, in payment of either interest or principal upon any bond issued by the county commissioners of York County for and on behalf of Cherokee Township, as a subscription to said railroad company, to wit, the Charleston, Cincinnati and Chicago Railroad Company.